Name: Council Regulation (EC) NoÃ 229/2008 of 10 March 2008 amending Regulation (EC) NoÃ 533/2004 on the establishment of partnerships in the framework of the stabilisation and association process
 Type: Regulation
 Subject Matter: cooperation policy;  European construction;  economic geography;  economic conditions
 Date Published: nan

 15.3.2008 EN Official Journal of the European Union L 73/1 COUNCIL REGULATION (EC) No 229/2008 of 10 March 2008 amending Regulation (EC) No 533/2004 on the establishment of partnerships in the framework of the stabilisation and association process THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 181a(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Regulation (EC) No 533/2004 (2) provides that partnerships will be established for all the Western Balkan countries. (2) The European Council decided at its meeting in Brussels in December 2005 that the former Yugoslav Republic of Macedonia is to be a candidate country for membership of the European Union. (3) It is therefore appropriate to provide that instead of a European Partnership, the European Union should implement in its relations with the former Yugoslav Republic of Macedonia an Accession Partnership, and to amend Regulation (EC) No 533/2004 accordingly. (4) The State Union of Serbia and Montenegro has ceased to exist. Therefore, it is appropriate to amend the Regulation to take into account the fact that Serbia as well as Montenegro are now two independent States. (5) The Regulation covers Accession Partnerships as well as European Partnerships. Therefore, the full text needs to take this into account, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 533/2004 is hereby amended as follows: 1. Article 1 shall be replaced by the following: Article 1 European Partnerships shall be established to cover Albania, Bosnia and Herzegovina, Montenegro and Serbia including Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999 (hereinafter referred to as the partners). The European Partnerships shall provide a framework covering the priorities resulting from the analysis of the partners different situations, on which preparations for further integration into the European Union must concentrate in the light of the criteria defined by the European Council, and the progress made in implementing the stabilisation and association process including Stabilisation and Association Agreements, where appropriate, and in particular regional cooperation.; 2. Article 1a shall be replaced by the following: Article 1a As part of the stabilisation and association process, Accession Partnerships for Croatia and the former Yugoslav Republic of Macedonia shall be established. The Accession Partnerships shall provide a framework covering the priorities resulting from the analysis of the situation in each country, on which preparations for accession must concentrate in the light of the Copenhagen criteria defined by the European Council and the progress made in implementing the stabilisation and association process, including the Stabilisation and Association Agreements concluded with those countries (3), and in particular regional cooperation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 2008. For the Council The President D. RUPEL (1) Opinion delivered on 15 January 2008 (not yet published in the Official Journal). (2) OJ L 86, 24.3.2004, p. 1. Regulation as amended by Regulation (EC) No 269/2006 (OJ L 47, 17.2.2006, p. 7). (3) Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part (OJ L 84, 20.3.2004, p. 13). Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part (OJ L 26, 28.1.2005, p. 3).